                    Case 20-10475-BLS                 Doc 751         Filed 10/20/20           Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                )
    In re:                                                      ) Chapter 11
                                                                )
    CRAFTWORKS PARENT, LLC, et al., 1                           ) Case No. 20-10475 (BLS)
                                                                )
                                                                ) (Jointly Administered)
                                                                )

      AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
      HEARING ON OCTOBER 21, 2020 AT 11:30 A.M. (PREVAILING EASTERN TIME)

     THIS HEARING HAS BEEN CANCELLED AT THE DIRECTION OF THE COURT

PLEASE NOTE YOU MUST APPEAR THROUGH BOTH COURTCALL AND ZOOM. TO
APPEAR VIA VIDEO CONFERENCE VIA ZOOM AND COURTCALL, PARTIES SHOULD
USE THE INSTRUCTIONS BELOW:
Join ZoomGov Meeting: https://debuscourts.zoomgov.com/j/1610561457
Meeting ID: 161 056 1457
Passcode: 419947
To appear telephonically via CourtCall, parties must make prior arrangements through CourtCall
by telephone (866) 582-6878.

UNCONTESTED MATTER:

1.           Piper Jordan LLC’s Application for Professional Fees or, in the Alternative, Payments for
             Due Course Administrative Fees [Docket No. 729; Filed 9/10/2020]




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number are:
      Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340); Craft Brewery
      Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810); CraftWorks Parent, LLC
      (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants & Breweries, Inc. (2504);
      CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas,
      LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery
      Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan's Restaurants, Inc. (9987); Logan's Roadhouse, Inc.
      (2074); Logan's Roadhouse of Kansas, Inc. (8716); Logan's Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago
      Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago
      Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108);
      Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth
      Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors' mailing address is 3011 Armory Drive, Suite 300,
      Nashville, TN 37204.


PHIL1 9172318v.1
               Case 20-10475-BLS           Doc 751     Filed 10/20/20    Page 2 of 2




                   Related Documents:

                             A.   Notice of Hearing Regarding Motion for Payment of Administrative
                                  Expenses/Claims Filed by Piper Jordan, LLC [Docket No. 741;
                                  Filed 9/18/2020]

                   Response Deadline:    October 14, 2020 at 4:00 p.m.

                   Responses Received: None

                   Status:        This matter is going forward.

 Dated: October 20, 2020                   /s/ Michael W. Yurkewicz
 Wilmington, Delaware                      KLEHR HARRISON HARVEY BRANZBURG LLP
                                           Domenic E. Pacitti (DE Bar No. 3989)
                                           Michael W. Yurkewicz (DE Bar No. 4165)
                                           919 N. Market Street, Suite 1000
                                           Wilmington, DE 19801
                                           Telephone: (302) 426-1189
                                           Facsimile: (302) 426-9193
                                           -and-
                                           KLEHR HARRISON HARVEY BRANZBURG LLP
                                           Morton R. Branzburg
                                           1835 Market Street, 14th Floor
                                           Philadelphia, PA 19103
                                           Telephone: (215) 569-2700
                                           Facsimile: (215) 568-6603
                                           -and-
                                           KATTEN MUCHIN ROSENMAN LLP
                                           Steven J. Reisman (admitted pro hac vice)
                                           575 Madison Avenue
                                           New York, NY 10022
                                           Telephone: (212) 940-8800
                                           Facsimile: (212) 940-8876
                                           -and-
                                           KATTEN MUCHIN ROSENMAN LLP
                                           Peter A. Siddiqui (admitted pro hac vice)
                                           525 W. Monroe Street
                                           Chicago, IL 60661
                                           Telephone: (312) 902-5200
                                           Facsimile: (312) 902-1061
                                           Attorneys for the Debtors and Debtors in Possession




PHIL1 9172318v.1
